Citation Nr: 0209687	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  99-25 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for a service 
connected right shoulder disability, currently evaluated as 
40 percent disabling.

2.  Entitlement to an increased rating for service connected 
anesthesia of the right ulnar nerve, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel



INTRODUCTION

The veteran had active service from September 1951 to July 
1955.

This appeal arises from a February 1999 rating decision of 
the Lincoln, Nebraska Regional Office (RO), which denied 
entitlement to a rating in excess of 30 percent for the 
service connected right shoulder disability and entitlement 
to a rating in excess of 10 percent for the service connected 
right ulnar nerve injury.  This case was remanded from the 
Board to the RO in March 2001 for additional development of 
the evidence.

By rating decision in April 2002, a 40 percent evaluation was 
assigned for the right shoulder disability, effective from 
the August 17, 1998 date of claim; and a 30 percent 
evaluation was assigned for the right ulnar nerve, also 
effective from the August 17, 1998 date of claim.

The Board also notes that the issue of entitlement to a total 
disability rating based upon individual unemployability due 
to service connected disability (TDIU) was referred back to 
the RO as part of the March 2001 Board decision.  In a May 
2002 RO letter to the veteran, it was noted that the veteran 
may be entitled to TDIU benefits.  If the veteran wished to 
pursue such a claim, he was provided with VA Form 28-8940, 
which fully explains this benefit and instructed him on how 
to file a claim, if he so elected.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service connected right shoulder disability 
is productive of the functional equivalent of unfavorable 
ankylosis of the scapulohumeral articulation.

3.  The veteran's anesthesia of the right ulnar nerve is 
productive of moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 50 percent rating 
for the service connected right shoulder disability have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, Diagnostic Codes 5200, 5201 (2001).

2.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service connected anesthesia of 
the right ulnar nerve have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 
Diagnostic Code 8516 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in the February 1999 rating decision of the evidence needed 
to substantiate his claim.  He was provided an opportunity to 
submit such evidence.  Moreover, the RO notified the veteran 
of all regulations relating to his claim and informed him of 
the reasons for which it had denied his claim in the June 
1999 statement of the case, and the May 2002 supplemental 
statement of the case.  The Board finds that the information 
provided to the veteran specifically satisfies the 
requirements of 38 U.S.C.A. § 5103 (West Supp. 2001) in that 
the veteran was clearly notified of the evidence necessary to 
substantiate his claims for higher ratings.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  All available 
medical records have been obtained to include numerous VA 
outpatient and inpatient records.  The veteran has been 
provided with several VA examinations in furtherance of his 
claims.  In short, VA has fulfilled the duty to assist by 
aiding the veteran in obtaining all evidence that relates to 
the claims at issue.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

On VA neurology examination in November 1998, the veteran 
complained of constant right shoulder and arm pain that had 
grown progressively worse.  On examination, there was no 
muscle atrophy.  There was mild tenderness of the right 
triceps; otherwise, there was reasonable strength.  There was 
slight tenderness of the right ulnar groove.  Sensation was 
intact.  The assessment was a normal neurologic examination.  
There was no evidence of atrophy or any other sign of 
neurologic damage such as a compression neuropathy.  

On VA peripheral neuropathy examination in December 1998, the 
fourth and fifth fingers were numb and would get cold and 
progressively more numb during the winter months.  There was 
no loss of hypothenar eminence.  There was some weakness 
noted of the fourth and fifth fingers in the ulnar 
distribution.  The diagnosis was mild neuropathic changes in 
the ulnar distribution of the right upper extremity.  

On VA orthopedic examination in September 1999, there was 
forward flexion to 90 degrees and abduction to 90 degrees of 
the right shoulder.  The veteran was unable to fully make a 
fist with his right hand.  The diagnoses were degenerative 
and traumatic arthritis of the right shoulder; limitation of 
motion of the right shoulder as a residual of a previous 
injury and secondary to rotator cuff tear; and status post 
surgery of the right shoulder for recurrent dislocation.  

On VA neurology examination in November 1999, there were 
contractions of the right little finger.  There was weak 
flexion of the right finger.  No atrophy was noted.  Strength 
was decreased in the flexion of the right little finger.  
There was mild weakness of the biceps, triceps and deltoid 
muscles and with grip.  The assessment was right ulnar or C7-
8 neuropathy with resulting weakness of the flexion of the 
right little finger, contractures in the right little finger 
and some weakness of the right upper arm.  

On VA neurology examination in September 2001, the assessment 
was right arm injury with ulnar nerve dysfunction.  There was 
weakness of finger flexion and sensation.  There was some 
weakness of the right triceps and biceps with decreased 
mobility of the right shoulder.  The veteran suffered from 
chronic pain which interfered with his sleep and limited what 
he could do with his right arm.  

VA nerve conduction studies in September 2001 were 
interpreted as showing borderline normal motor conduction 
velocity across the right elbow.  The ulnar nerve was normal 
below the elbow.  Motor conduction velocity was normal in the 
right median nerve.  The official interpretation was no 
abnormal findings on nerve conduction study.

On VA orthopedic examination in September 2001, there was 
flattening of the right deltoid compared to the left.  
Shoulder abduction was to 20 degrees and to 30 to 40 degrees 
with pain.  Abduction beyond 40 degrees was not possible.  
Forward flexion was to 30 degrees, external rotation was to 
20 degrees and internal rotation was to 20 degrees.  The 
diagnosis was a history of dislocation of the right shoulder 
with degenerative arthritis.  With flare-ups of right 
shoulder pain, the veteran's ability and activity were 
completely impaired.

On VA peripheral neuropathy examination in September 2001, 
sensation to touch was decreased along the medial two fingers 
and along the medial border of the right forearm.  There was 
mild wasting of the right hypothenar eminence.  There was 
weakness of flexion of the fourth and fifth fingers.  
Adduction of the fourth and fifth fingers was limited.  The 
diagnosis was right ulnar nerve neuropathy with weakness of 
the right fourth and fifth fingers.

A March 2002 VA neurology report indicates that the veteran's 
claims folder had been reviewed.  As of September 2001, it 
was noted that the use of the right hand had been affected to 
the point that there now seemed to be mild contracture of the 
ulnar innervated territory of the right hand.  There was some 
degenerative arthritis of the shoulder.  A nerve conduction 
study had showed no abnormalities of the right median nerve 
and the left ulnar nerve.  Based on a review of the evidence 
of record, the examiner opined that the veteran had moderate 
disability which was related to the original shoulder 
problem.

On VA orthopedic examination in April 2002, abduction of the 
right shoulder was to 25 degrees and forward flexion was to 
55 degrees, both motions resulted in moderate pain.  Range of 
motion was also limited by moderate to marked fatigability, 
marked weakness and a lack of endurance following any 
repetitive use.  The diagnoses were right shoulder arthritis 
and severe musculoskeletal strain, tendinitis, and bursitis 
of the right shoulder.  The veteran had an extremely 
difficult time performing repeated range of motion.  He 
exhibited moderate to moderately severe pain, moderate to 
marked fatigability, moderate to marked weakness, and mild 
incoordination with forward flexion.  It was opined that the 
veteran had marked functional loss of the right shoulder and 
arm.  According to the veteran's comments, the veteran had to 
dramatically reduce the amount of work that he was able to do 
while performing farming chores.  He was not able to perform 
any manual labor with the right upper extremity.  The 
examiner opined that the right shoulder disability had 
severely interfered with the veteran's livelihood and 
employment and it was felt that within a short amount of 
time, the veteran may not be able to perform even minimal 
chores.  

On VA peripheral nerve examination in April 2002, the veteran 
had essentially little to no grasp of the right upper 
extremity.  There was moderate decrease in sensation to 
pinprick over the volar surface of the right fourth and fifth 
fingers.  There was moderate motor impairment.  The diagnoses 
were paresthesias of the right fourth and fifth fingers; 
chronic headaches; cervical disc disease and herniated discs 
of the lower neck.

Numerous VA outpatient treatment records are essentially 
compatible with the degree of disability demonstrated on the 
recent VA rating examination reports.  


Analysis

Service connection is in effect for right shoulder 
disability, evaluated as 40 percent disabling under DC 5201; 
and service connection is in effect for injury to the right 
ulnar nerve, evaluated as 30 percent disabling under DC 8516 
of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In DeLuca v. Brown,  8 Vet. App. 202 (1995), the  Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  


Right shoulder disability

Pursuant to 38 C.F.R. § 4.71a, DC 5201, which pertains to 
limitation of motion of the arm, the veteran can be rated 
using the following criteria:

To 25 deg. from 
side.........................................40 (major) 30 
(minor)
Midway between side and shoulder level...........30 (major) 
20 (minor) 
At shoulder 
level..............................................20 (major) 
20 (minor)

38 C.F.R. § 4.71a, DC 5201.

Full range of motion of the shoulder is measured from zero to 
180 degrees in forward elevation (flexion), zero to 180 
degrees in abduction, zero to 90 degrees in external 
rotation, and zero to 90 degrees in internal rotation.  38 
C.F.R. § 4.71, Plate I.  The anatomical position is 
considered as 0 degrees, with two major exceptions:  (a) 
Shoulder rotation - arm abducted to 90 degrees, elbow flexed 
to 90 degrees with the position of the forearm reflecting the 
midpoint 0 degrees between the internal and external rotation 
of the shoulder; and (b) supination and pronation - the arm 
next to the body, elbow flexed to 90 degrees, and the forearm 
in midposition 0 degrees between supination and pronation. 38 
C.F.R. § 4.71.

The veteran's right shoulder disability is currently 
evaluated as 40 percent disabling under DC 5201.  The 40 
percent evaluation is the highest evaluation possible under 
DC 5201.  As a result, the Board will look to additional DC's 
dealing with disability of the shoulder to determine whether 
a higher schedular evaluation may be assigned.

Other impairment of the humerus is evaluated under 38 C.F.R. 
§ 4.71a, DC 5202, the criteria for which follow:

5202 Humerus, other impairment of: Loss of head of (flail 
shoulder)......80 (major) 70 (minor)
Nonunion of (false flail joint)........................60 
(major) 50 (minor)
Fibrous union 
of..............................................50 (major) 40 
(minor)
Recurrent dislocation of at scapulohumeral joint.  With 
frequent episodes and guarding of all arm 
movements...........................................30 
(major) 20 (minor) With infrequent episodes, and guarding of 
movement only at shoulder level........................20 
(major) 20 (minor) Malunion of: 
Marked deformity................................30 (major) 20 
(minor)
Moderate deformity............................20 (major) 20 
(minor)

38 C.F.R. § 4.71a, DC 5202.

A review of DC 5202 demonstrates that its provisions have no 
application in the veteran's case.  It has neither been 
contended nor shown that the veteran suffers from a flail 
shoulder, a false flail joint, or fibrous union of the right 
shoulder as would be necessary for the assignment of an 80, 
60, or 50 percent evaluation under DC 5202.

This limits the Board's inquiry to the provisions of DC 5200 
pertaining to ankylosis of the scapulohumeral articulation.  
The compensable criteria are as follows:

Note: The scapula and humerus move as one piece.

Unfavorable, abduction limited to 25 deg. from side....50 
(major) 40 (minor) Intermediate between favorable and 
unfavorable..........40 (major) 30 (minor) Favorable, 
abduction to 60 deg., can reach mouth and head ...30 (major) 
20 (minor)

38 C.F.R. § 4.71a, DC 5200.

The veteran has complained of constant right shoulder pain 
which interferes with his sleep and severely limits what he 
can do.  The September 2001 VA orthopedic report of 
examination, following an extensive range of motion study of 
the right shoulder, concluded that with flare-ups of right 
shoulder pain, the veteran's ability and activity were 
completely impaired.  On VA orthopedic examination in April 
2002, the examiner conducted a DeLuca type analysis of the 
veteran's right shoulder and it was determined that range of 
motion was limited by moderate to marked fatigability, marked 
weakness and a lack of endurance following any repetitive 
use.  It was opined that the veteran had marked functional 
loss of the right shoulder and arm.  These recent clinical 
findings lead the Board to conclude that the veteran suffers 
from the functional equivalent of unfavorable ankylosis of 
the right scapulohumeral articulation.  Thus, a 50 percent 
rating is warranted under DC 5200.  As the 50 percent rating 
is the highest possible under DC 5200, there is no basis for 
a rating in excess of 50 percent under DC 5200.  Accordingly, 
the Board concludes that the evidence supports the assignment 
of a 50 percent evaluation for the right shoulder disability. 


Right ulnar nerve

Under Diagnostic Code 8516, paralysis of the ulnar nerve, a 
60 percent rating for the major extremity (50 percent for the 
minor extremity) is warranted when the evidence establishes 
complete paralysis characterized as the "griffin claw" 
deformity, due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and the 
thenar and hypothenar eminences; the loss of extension of the 
ring and little fingers, the inability to spread the fingers 
or reverse, the inability to adduct the thumb; flexion of the 
wrist weakened.

Compensation is also provided for incomplete paralysis of the 
ulnar nerve that is severe (40 percent major/30 percent minor 
extremity), moderate (30 percent major/20 percent minor 
extremity), and mild (10 percent for the major or minor 
extremity).  38 C.F.R. 4.124a, Diagnostic Code 8516 (2001).

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just". 38 C.F.R. 4.6 (2001).  

In September 2001, sensation to touch was decreased along the 
medial two fingers and along the border of the right forearm.  
There was mild wasting of the right hypothenar eminence and 
weakness of the fourth and fifth fingers to include limited 
adduction of the fourth and fifth fingers.  The veteran's 
record was reviewed in March 2002 by a VA examiner.  It was 
noted that use of the right hand, through the years, had been 
affected to the point that there now seemed to be mild 
contracture of the ulnar innervated territory.  It was opined 
that the veteran had moderate disability which was related to 
the original shoulder problem.  There is no medical evidence 
or opinion that demonstrates more than the presence of 
moderate incomplete paralysis of the ulnar nerve.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for the assignment of a rating in excess of 
30 percent.


Extraschedular

This does not, however, preclude the Board from granting a 
higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability" is made.  38 C.F.R. § 
3.321 (b)(1) (2001).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate.  A 50 percent rating is the highest 
rating possible under DC 5200 and a 30 percent rating has 
been assigned for right ulnar nerve damage.  Although this is 
not the highest evaluation possible, the medical evidence 
demonstrates that the requisite manifestations for a higher 
rating are not present in this case.  Second, the Board finds 
no evidence of an exceptional disability picture which is not 
contemplated by the rating schedule.  The record does not 
show that the veteran has been frequently hospitalized for 
right upper extremity disability.  The veteran continues to 
operate a farm.  Recently, he has indicated that he no longer 
performs most of the manual labor, but he still maintains the 
operation of the farm by hiring others and supervising their 
activities.  His restricted ability to perform tasks himself 
is fully compensated for by the 50 and 30 percent 
evaluations.  Thus, there is no evidence that the impairment 
resulting from service connected disability warrants extra-
schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
right shoulder disability and right ulnar injury is 
adequately compensated by the schedular evaluations.  
Therefore, extraschedular consideration under 38 C.F.R. § 
3.321(b) is not warranted.



ORDER

Entitlement to the assignment of a 50 percent rating for the 
service connected right shoulder disability is granted, 
subject to the law and regulations governing the award of 
compensation benefits.

Entitlement to the assignment of a rating of 30 percent for 
the service connected anesthesia of the right ulnar nerve is 
denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

